DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Claims 18 and 21-48 are pending:
		Claims 18 and 21-30 are rejected.
		Claims 31-48 have been withdrawn.
		Claims 19-20 have been canceled. 
		Claims 18, 20, 24 and 28 have been amended. 
Response to Amendments
Amendments filed 11/16/2021 have been entered. Amendments to the claims do not overcome §103 rejections previously set forth in non-final Office Action mailed 08/20/2021. Amendments do not overcome all the §112 rejections.
Response to Arguments
Arguments filed 11/16/2021 have been entered. Arguments were fully considered.
On pages 3-4 of Applicant’s arguments, Applicant argues that:
As amended, independent claim 18 recites the subject matter of claim 20. 
With respect to claim 20, the outstanding Office Action asserts that the aeration will inherently generate convection since it circulates through the tank to mix bacteria, molasses, and water in a temperature-controlled environment. In particular, the outstanding Office Action relies on Joo '267 to disclose the step of introducing air in claim 20. However, in the claimed invention, this step occurs in the cold storage apparatus prior to feeding the produced microorganism to the oil/fat- including wastewater. In contrast, the air injector 160 in Joo '267 is in the digester 195, which includes both sludge and complex microorganisms. 

Even when one of ordinary skill in the art agitates a mixture under the disclosed conditions, a sufficient amount of air cannot be taken into the mixture. That is, aeration fails to be achieved. Thus, agitation that achieves intake of air into the agitation contents, or intentional introduction of air, must be performed. 

	This argument is moot because Joo is no longer relied upon. 
On page 4 of Applicant’s arguments, Applicant argues that:
As such, the cited references also fail to disclose or suggest the subject matter of claim 28, which is directed to a diffuser that has a plurality of air discharge openings provided at an end of an air discharge portion located at a lower region of the growth tank so as to introduce air into contents of the growth tank and generate convection for agitating and mixing the contents. 
To establish a prima facie case of obviousness of a claimed invention, all of the claim limitations must be disclosed by the cited references. As discussed above, the cited references fail to disclose all of the claim limitations of independent claim 18, and those claims dependent thereon. Accordingly, the combinations of references do not render the claimed invention obvious. 
Furthermore, the cited references or the knowledge in the art provide no proper reason or rationale that would allow one of ordinary skill in the art to arrive at the claimed invention. Therefore, a prima facie case of obviousness has not been established, and withdrawal of the outstanding rejections is respectfully requested. Any contentions of the USPTO to the contrary must be reconsidered at present. 
BIRCH, STEWART, KOLASCH & BIRCH, LLP GMM/CMR/cmr


    PNG
    media_image1.png
    672
    658
    media_image1.png
    Greyscale

Election/Restriction
Applicant’s election of 18-30 in the reply filed on 11/16/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 18 and 21-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 
Claim 18 recites “to produce the microorganism preparation whose volume is 50-500 times the seed volume of the seed microorganism” in lines 16-17. It is not clear from the claims what the volume of the seed microorganism is limited to therefore the claim does not clearly define 50-500 times the seed volume of the seed microorganism thus rendering the claim indefinite. In interest of advancing prosecution, it is interpreted that the seed volume of the seed microorganism is any volume. Considering rephrasing the claim to clearly define the seed volume. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 18, 23 & 28-30 are rejected under 35 U.S.C. 103 as being unpatentable over Momiyama (JP 2000-084587, translation provided by Espacenet see NPL-document attached) in .
	Regarding claim 18, Momiyama teaches a microorganism preparation feeding method characterized by use of a growth tank ("culture tank") (see pg. 5) for growing a seed microorganism ("growing and culturing microorganisms") (see pg. 12) belonging to the aerobic microorganism group  ("there are two types of aerobic bacteria") (see pg. 9) including at least one species of aerobic microorganisms (there is an aerobic photosynthetic bacterium and an aerobic lactic acid bacteria) capable of decomposing oil and fat contained in oil/fat-including wastewater (the aerobic photosynthetic bacterium are capable of decomposing fats and oils by evidence of Asaoka) (Asaoka, see pg. 8), wherein the seed microorganism belonging to the aerobic microorganism group is maintained in a live state ("storage unit provided with means for storing/preserving the bacteria") (see pg. 4) (the microorganisms are maintained in a live state because of the preserving means), the seed microorganism is grown in the growth tank by steps of cleaning the growth tank (cleaning of the culture tanks) (see pg. 7), storing water in the growth tank and feeding to the growth tank the seed microorganism (adding water and molasses) (see pg. 2), by means of the growth tank ("culture tank") (see pg. 5) so as to produce a microorganism preparation, and the produced microorganism preparation is fed to the wastewater ("the drain pipe 27 is finally gathered with another drain pipe 26…to be sent to a waste water treatment facility or a sewer") (see pg. 11), the method comprising: 
	feeding to the growth tank ("feeding the culture solution in each of the culture tanks 5, 6 and 7") (see pg. 12), as the source material, the seed microorganism which is maintained in a live state by means of a cold storage apparatus (cold storage apparatus is any one of storage tanks 9-11) (see Fig. 5) (see Abstract, lines 8-10) being controlled (cooling means is installed in each storage tank and said cooling means is controlled) (see Abstract, lines 10-16) so that the maintaining the temperature about 5degC (low temperature of about 5 degC) (see Abstract, lines 11-13);

	feeding the produced microorganism preparation to wastewater ("the drain pipe 27 is finally gathered with another drain pipe 26…to be sent to a waste water treatment facility or a sewer") (see pg. 11),
	wherein the seed microorganism is maintained in a live state by introducing air (air supplier) (see pg. 7) into the contents of the growth tank (air supplier in each culture tank) (see pg. 7) and generating convection for agitating and mixing the contents. The aeration will inherently generate convection since it circulates through the tank to mix bacteria, molasses, and water in a temperature controlled environment and by evidence of Asai. (Asai, see pg. 3).
	While Momiyama does not explicitly teach growing microorganisms so as to produce the microorganism preparation whose volume is 50 to 500 times the volume of the seed microorganism, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the growing step of Momiyama by adjusting temperature and the amount of molasses supplied for growing microorganisms so as to produce the microorganism preparation whose volume is 50 to 500 times the volume of the seed microorganism because parameters such as temperature and the amount of molasses supplied (Momiyama, “the temperature…suitable for the growth of each bacterial group” see pg. 8 and “molasses necessary for growing and culturing” see pg. 12) would have been optimized by routine experimentation to produce an optimal microorganism volume “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
	While Momiyama does not teach controlling the temperature between 0C-20C, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the temperature of the culture tank of Momiyama by selecting an overlapping temperature range because the selection of overlapping ranges is a prima facie case of obviousness. Absent any 
	Momiyama does not explicitly teach: (1) wherein the wastewater includes oil/fat, (2) seed microorganisms whose population density is 1x 107 CFU/mL to 5x109 CFU/mL in the cold storage apparatus and a produced microorganism whose population density is 1x 107 CFU/mL to 2x1010 CFU/mL.
	In a related field of endeavor, Hori teaches microorganisms useful for efficiently decomposing oils and fats (see Entire Abstract) comprising wastewater including oil-fat (see ¶27); a seed microorganisms whose population density of 106 or more (see ¶81); and a produced microorganism whose population density is 1x 107 CFU/mL to 2x1010 CFU/mL (“a cultured product from 1x104 CFU/mL to 1x1011”) (see ¶65).
	While the combination of references does not teach seed microorganisms whose population density is 1x 107 CFU/mL to 5x109 CFU/mL, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method of Momiyama by selecting a slightly non-overlapping range of 106 or more as taught by Hori because a person having ordinary skill in the art would have reasonably expected that the seed microorganism’s performance in the prior art range of 106 or more would have been the same as, or similar to, the performance in the claimed range.  In re Malagari, 182 USPQ 549. As a result, it would have been obvious to employ a seed microorganism within the claimed range. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985). MPEP 2144.05 (I).
	Additionally, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method of Momiyama by selecting a produced microorganism whose population density of 1x 107 CFU/mL to 2x1010 CFU/mL because a selection of ranges has been held a prima facie case of obviousness.  In re Malagari, 182 USPQ 549.
	Additionally, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method of Momiyama by treating the wastewater containing 
	Regarding claim 23, Momiyama and Hori teaches the microorganism preparation feeding method according to claim 18, wherein the growth of the seed microorganism is repeatedly performed (“culturing of each group in each of the culture tanks…were repeated several times”) (Momiyama, see pg. 17) every day (“the culture solution prepared by throwing…into each culture tank every day”) (Momiyama, see pg. 3).
	While the combination of references does not teach the seed microorganism is grown once every 24 hours, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method of Momiyama by growing seed microorganism once every 24 hours because it is known that the culture solution deteriorates (Momiyama, see pg. 16). Additionally, one ordinary skill in the art would have had an expectation of growing once every 24 hours because the process of throwing the stock solution in each culture tank everyday would have resulted in growing at least once every 24 hours (Momiyama, see pg. 4). See In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986) (see MPEP § 2143.02).
	Regarding claim 28, Momiyama and Hori teaches the microorganism preparation feeding method according to claim 18, wherein the growth tank is a tubular growth tank (see Fig. 7 of Momiyama showing tubular culture tanks 5, 6 & 7) whose entirety is elongated in the vertical direction (see Fig. 7 of Momiyama of culture tank in elongated vertical direction), and comprises a diffuser (Momiyama, see Fig. 7, diffuser 15 (air supply device 15); see pg. 6) which has a plurality of air discharge openings (Momiyama, see Fig. 7 of air supply device 15 having at least 3 openings for discharging air) provided at an end of an air discharge portion located at a lower region of the growth tank so as to introduce air into the contents of the growth tank and generate convection for agitating and mixing the contents (see Fig. 7 of Momiyama of air supply device 15 at the lower 
	Regarding claim 29, Momiyama and Hori teaches the microorganism preparation feeding method according to claim 18.
	 Momiyama does not teach wherein the aerobic microorganism group includes Yarrowia lipolytica 1 Al strain NITE BP-1167.  
	Hori teaches microorganisms useful for efficiently decomposing oils and fats (see Entire Abstract) comprising Yarrowia lipolytica 1 Al strain NITE BP-1167 (see ¶66).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method of Momiyama by incorporating the Yarrowia lipolytica 1 Al strain NITE BP-1167 of Hori because said microorganism has a high fatty acid assimilation ability (Hori, see ¶13). 
	Regarding claim 30, Momiyama and Hori teaches the microorganism preparation feeding method according to claim 18.
	Momiyama does not teach wherein the aerobic microorganism group includes Burkholderia arboris SL1B 1 strain NITE BP-00724.
	Hori teaches microorganisms useful for efficiently decomposing oils and fats (see Entire Abstract) wherein the aerobic microorganism group includes Burkholderia arboris SL1B 1 strain NITE BP-00724 (see ¶42).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method of Momiyama by incorporating the Burkholderia arboris SL1B 1 strain NITE BP-00724 of Hori because said microorganism has a high ability of triacylglycerol hydrolysis, and promote the decomposition of oils and fats (Hori, see ¶14). 

Claims 21-22 & 24-26 are rejected under 35 U.S.C. 103 as being unpatentable over Momiyama (JP 2000-084587, translation provided by Espacenet see NPL – document attached) in view of Hori (US 2015/0024470) and further in view of Kato (JP 2011-025200, translation provided by Espacenet, see NPL – document attached), by evidence of by evidence of Asaoka (JP 2011-230083), by evidence of by evidence of Yoneda (USPN 7,011,969) and by evidence of Asai (JP 2000-317491).
	Regarding claim 21, Momiyama and Hori teaches the microorganism preparation feeding method according to claim 18, wherein the growth of the seed microorganism in the growth tank is performed by use of the seed microorganism of the volume (“aerobic bacteria”) (Momiyama, see pg. 3), water (Momiyama, “introducing water into the culture tanks”, see pg. 6), and a carbon source (“molasses”) (Momiyama, see pg. 6) (molasses is a carbon source by evidence of Yoneda) (Yoneda, see C3/L19-25) and growing the seed microorganism (“supplying the molasses necessary for growing and culturing microorganisms”) (Momiyama,  see pg. 12); and introducing air (“supplying air to the culture solution”) (Momiyama, see pg. 9) into the seed microorganism and generating convection for agitating and mixing the seed microorganism (see Fig. 7 of Momiyama of air supplier 15 for mixing and generating convection).  The aeration will inherently generate convection since it circulates through the tank to mix bacteria, molasses, and water in a temperature controlled environment and by evidence of Asai. (Asai, see pg. 3).
	Momiyama does not explicitly teach (1) an activating agent for activating the seed microorganism and (2) a carbon source composed of vegetable oil. 
	 Hori teaches wherein the carbon source is vegetable oil (“canola oil…and oleic acid were respectively added as carbon sources”) (see ¶42).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to replace the molasses of Momiyama with the vegetable oil of Hori because the simple substitution of one known molasses means with another known vegetable oil means is obvious and will result in a suitable carbon source means (Hori, see ¶42) with an expectation of 
	The combination of references does not teach (1).
	In a related field of endeavor, Kato teaches a wastewater treatment apparatus (see ¶1) comprising an activating agent for activating the seed microorganism (“the nutritional supplement…effective for activating microorganisms”) (see ¶69-75).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method of Momiyama by incorporating an activating agent (nutrient) for activating the seed microorganism as taught by Kato because said activating agent is a nutritional supplement for microorganisms (Kato, see ¶21). 
	Regarding claim 22, Momiyama, Hori and Kato teach the microorganism preparation feeding method according to claim 21, wherein the activating agent contains nitrogen, phosphorus, and potassium (Kato, “said nutrient contains silicon, potassium, magnesium, nitrogen and phosphorus”, see ¶78)
	Regarding claim 24, Momiyama and Hori teaches the microorganism preparation feeding method according to claim 18, wherein the method comprises: a cleaning step of cleaning the growth tank at a first timing (“when cleaning the culture tanks”) (Momiyama, see pg. 7) (additionally, the system is drained to completely remove the culture solution therefore suggesting the cleaning at first timing) (Momiyama, see pg. 11); a water storage step of storing water of a predetermined amount in the growth tank at a second timing (“the required water is supplied to the predetermined amount of each tank 5, 6, 7 at a time from the empty state”) (Momiyama, see pg. 6) (the water step occurs when the system is empty, this can occur after the cleaning step or draining step therefore suggesting a second timing); a growing step of supplying at a third timing to the growth tank the seed microorganism of the volume (“supplying molasses necessary for growing and culturing microorganisms to the respective culture tanks 5, 6 and 7”) (Momiyama,  see pg. 12) (the growing 
	Momiyama does not teach (1) an activating agent for activating the seed microorganism and (2) carbon source composed of vegetable oil.
	Hori teaches wherein the carbon source is vegetable oil (“canola oil…and oleic acid were respectively added as carbon sources”) (see ¶42).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to replace the molasses of Momiyama with the vegetable oil of Hori because the simple substitution of one known molasses means with another known vegetable oil means is obvious and will result in a suitable carbon source means (Hori, see ¶42) with an expectation of success. The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.).
	The combination of references does not teach (1).

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method of Momiyama by incorporating an activating agent (nutrient) for activating the seed microorganism as taught by Kato said activating agent is a nutritional supplement for microorganisms (Kato, see ¶21). 
	Regarding claim 25, Momiyama, Hori and Kato teach the microorganism preparation feeding method according to claim 24.
	While the combination of references does not teach wherein the cleaning step, the water storage step, the growing step, and the feeding step are repeatedly performed every day such that each of the steps is performed once every 24 hours, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method of Momiyama by performing the cleaning step, the water storage step, the growing step, and the feeding step are repeatedly performed every day such that each of the steps is performed once every 24 hours because one ordinary skill in the art would have had an expectation of repeating each step once every 24 hours. See In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986) (see MPEP § 2143.02).
	Regarding claim 26, Momiyama, Hori and Kato teach the microorganism preparation feeding method according to claim 24.
	While the combination of references does not teach wherein each of the cleaning step, the water storage step, the growing step, and the feeding step is repeatedly performed at intervals of 48 hours in each of two growth tanks such that each step is performed once every 48 hours and a time shift of 24 hours is present between each of the steps performed in one growth tank and the corresponding one of the steps performed in the other growth tank, whereby the microorganism preparation is fed to the oil/fat-including wastewater from the two growth tanks every day, it would .

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Momiyama (JP 2000-084587, translation provided by Espacenet see NPL – document attached) in view of Hori (US 2015/0024470) in view of Kato (JP 2011-025200, translation provided by Espacenet, see NPL – document attached) and further in view of Wegner (USPN 4,226,939) and by evidence of by evidence of Asaoka (JP 2011-230083), by evidence of by evidence of Yoneda (USPN 7,011,969) and by evidence of Asai (JP 2000-317491).
	Regarding claim 27, Momiyama, Hori and Kato teach the microorganism preparation feeding method according to claim 24.
	The combination of references does not teach further comprising a dechlorination step of performing aeration for a predetermined period of time after tap water has been supplied to and stored in the growth tank, thereby removing chlorine from the tap water.  
	In a related of field of endeavor, Wegner teaches treatment of makeup water for use in a fermentation process for growth of yeasts cells requiring growth factors (see Entire Abstract) comprising a dechlorination step of performing aeration for a predetermined period of time after tap water has been supplied to and stored in the growth tank, thereby removing chlorine from the tap 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method of Momiyama by aerating the water for de-chlorinating as taught by Wegner because chlorine in water inhibits growth of microorganism (Wegner, see C10/L65-68 & C11/L60-65).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EKANDRA S. MILLER-CRUZ whose telephone number is (571)270-7849.  The examiner can normally be reached on M-Th 7 am - 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on (571) 272-1342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/EKANDRA S. MILLER-CRUZ/Examiner, Art Unit 1778                                                                                                                                                                                                        
/CLAIRE A NORRIS/Primary Examiner, Art Unit 1778